The opinion of the court was delivered October 28, 1858, by
Lowrie, C. J.
— We are cut off from the consideration of the careful and learned argument of the counsel, relative to the jurisdiction of this case by a previous question ; the answer to which excludes it.
It is a postulate of the jurisdiction question, that the warrant of the justices could not properly issue, except on the oath of a majority of the directors of the poor. But such is not the meaning of the Act of Assembly. It means that the proceeding must be instituted at their instance. When instituted, the evidence must be satisfactory to the justices. If the directors be witnesses, they do not in this, act officially and jointly; for, as witnesses, they must act personally and severally. The warrant shows that the complaint was instituted by the directors. So does the complaint on oath; though we have doubts whether that is part of the record of the Quarter Sessions, for the law requires not it, but only the warrant, to be returned, and the return of the warrant gives the Quarter Sessions jurisdiction of the case.
In the late ease from Delaware county, (Jones v. The Commonwealth,) the exceptions to the proceedings were very various ; but there were none relating to the information before the justices, or to the sufficiency of the evidence in the Quarter Sessions. These were not there regarded as subject to review here. Certainly the evidence heard by the Quarter Sessions, is not part of the record here. We are, therefore, entirely unable to reach the two principal questions presented by the counsel for the plaintiff in error.
Proceedings affirmed, and record remitted.